DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The present office action is responsive to communications received on 4/13/2021. Claims 1-2, 6-10 and 14-18 are pending.

Response to Arguments
Applicant's arguments, filed 4/13/2021, and with this Examiner's Amendment, have been fully considered and are persuasive. All previous objections and rejections have been withdrawn.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given by Mr. Anand on 4/30/2021. An examiner's amendment to the record appears below, which is based on claims submitted 4/13/2021.

Claim 1 (currently amended): A method for assessing a vulnerability of a network device, the method comprising: 
, including receiving at least one of a port and a protocol associated with each of the one or more externally exposed services; 
receiving an indication of at least one vulnerability in at least one software package installed on the network device, wherein contents of the vulnerability indication include a list of services provided by the software package and a list of ports or protocols to which each of the services provided by the software package are bound; 
determining that a process is provided by the software package with the at least one vulnerability; 
determining whether an externally exposed service of the one or more services externally exposed is associated with the process that isprovided by the software package with the at least one vulnerability by matching at least some of the ports or protocols in the contents of the vulnerability indication to the port or protocol associated with the externally exposed service; and 
executing at least one remedial action upon determining thatthe externally exposed service is associated with the process that is provided by the software package with the at least one vulnerability.

Claim 2 (cancelled):

Claim 9 (currently amended): A system for assessing a vulnerability of a network device, the system comprising: 

a list of one or more services externally exposed on the network device, including data regarding at least one of a port and a protocol associated with each of the one or more externally exposed services, and 
an indication of at least one vulnerability in at least one software package installed on the network device, wherein contents of the vulnerability indication include a list of services provided by a software package and a list of ports or protocols to which each of the services provided by the software package are bound;
a memory; and 
a vulnerability assessment module configured to execute instructions stored on the memory to: 
determine that a process  is provided by the software package with the at least one vulnerability, 
determine whether an externally exposed service of the one or more services externally exposed is associated with the process that is provided by the software package with the at least one vulnerability by matching at least some of the ports or protocols in the contents of the vulnerability indication to the port or protocol associated withthe externally exposed service, and 
execute at least one remedial action upon determining that the externally exposed service is associated with the process that is provided by the software package with the at least one vulnerability.



Claim 17 (currently amended): A non-transitory computer readable storage medium containing computer-executable instructions for a method for assessing a vulnerability of a network device, the medium comprising: 
computer-executable instructions for receiving a list of one or more services externally exposed on the network device, including computer-executable instructions for receiving at least one of a port and a protocol associated with one or more externally exposed services; 
computer-executable instructions for receiving an indication of at least one vulnerability in at least one software package installed on the network device, wherein contents of the vulnerability indication include a list of services provided by a software package and a list of ports to which each of the services provided by the software packages are bound; 
computer-executable instructions for determining that a process is provided by the software package with the at least one vulnerability; 
computer-executable instructions for determining whether an externally exposed service of the one or more services externally exposed is associated with the process that is provided by the software package with the at least one vulnerability by matching at least some of the ports or protocols in the contents of the vulnerability indication to the port or protocol associated with the externally exposed service; and 
computer-executable instructions for executing at least one remedial action upon determining that the externally exposed service is associated with the process that is provided by the software package with the at least one vulnerability.

Claim 18 (cancelled):

Allowable Subject Matter
Claims 1, 6-9 and 14-17 are allowed.
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks in the Amendment filed on 4/13/2021 point out the reasons claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN YANG whose telephone number is (408)918-7638. The examiner can normally be reached on Monday to Friday, 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.Y./Examiner, Art Unit 2493

/Kevin Bechtel/Primary Examiner, Art Unit 2491